 



EXHIBIT 10.1

 

WARRANT EXCHANGE AGREEMENT

 

This WARRANT EXCHANGE AGREEMENT (this “Agreement”), dated as of April 30, 2014,
by and between Alliqua, Inc., a Florida corporation (the “Company”), and each of
the holders of the Company’s warrants set forth on the signature pages hereto
(each, a “Holder” and collectively, the “Holders”).

 

WHEREAS, in May 2010, in connection with a series of private placement
transactions, the Company issued (i) five year warrants to purchase up to an
aggregate of 140,709 shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) at an exercise price of $8.75 per share (the “$8.75
Warrants”) and (ii) five year warrants to purchase up to an aggregate of 140,709
shares of Common Stock at an exercise price of $7.00 per share (the “$7.00
Warrants” and together with the $8.75 Warrants, the “Warrants”), to the
investors in such private placements;

 

WHEREAS, each Holder owns those certain Warrants to purchase such shares of
Common Stock as are listed on Schedule A attached hereto (the “Warrant Shares”)
and has requested that the Company exchange such Holder’s Warrants, for no
additional consideration, for such number of shares of Common Stock that is
equal to a fraction, (i) the numerator of which is the number of Warrant Shares
issuable upon the exercise of such Holder’s Warrants and (ii) the denominator of
which shall be five (5) (such shares, the “Exchange Shares” and such exchange of
Warrants for Exchange Shares, the “Exchange”);

 

WHEREAS, in order to improve the capital structure of the Company, the Company
desires to consummate the Exchange pursuant to the terms proposed by the
Holders;

 

WHEREAS, following the Exchange, the Warrants shall be automatically cancelled
and terminated and the Holders shall have no further rights pursuant to the
Warrants; and

 

WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.The Exchange. At the Closing (as defined below), the Company and the Holders
shall, pursuant to Section 3(a)(9) of the Securities Act, exchange the Warrants
and the Exchange Shares, as follows:

 

a.Closing. The Exchange shall occur remotely via exchange of signatures on such
later date as is mutually agreed to by the Company and the Holders (the
“Closing”). The Holders understand that this Agreement is not binding on the
Company until the Company accepts it, which acceptance is in the Company’s sole
discretion, by executing this Agreement where indicated.

 



 

 

 

b.Exchange Shares. The Holders shall receive the number of Exchange Shares equal
to one-fifth (1/5th) of the number of Warrant Shares and as further set forth on
Schedule A hereto.

 

c.Consideration. At the Closing, the Exchange Shares shall be issued to each
Holder in exchange for such Holder’s Warrants without the payment of any other
consideration by such Holder that would not be consistent with the application
of Section 3(a)(9) of the Securities Act to the issuance of the Exchange Shares.
Each Holder hereby agrees that, upon and subject to the Closing, all of the
Company’s obligations under the terms and conditions of such Holder’s Warrants
shall be automatically terminated and cancelled in full without any further
action required, and that this Section 1(c) shall constitute an instrument of
termination and cancellation of such Warrants.

 

d.Delivery. In the Exchange, the Company shall, at the Closing, deliver the
Exchange Shares to each Holder in certificated form. Each Holder shall deliver
or cause to be delivered to the Company (or its designee), within five (5)
trading days after the Closing, the original Warrants. For the avoidance of
doubt, as of the Closing all of the Holders’ rights under the terms and
conditions of the Warrants shall be extinguished.

 

e.Other Documents. The Company and the Holders shall execute and/or deliver such
other documents and agreements as are reasonably necessary to effectuate the
Exchange pursuant to the terms of this Agreement.

 

2.Representations and Warranties.

 

a.Holders’ Representations and Warranties. Each Holder hereby represents and
warrants to the Company:

 

i.Such Holder is either an individual or an entity validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

ii.This Agreement has been duly authorized, validly executed and delivered by
such Holder and is a valid and binding agreement and obligation of such Holder
enforceable against such Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and such
Holder has full power and authority to execute and deliver this Agreement and
the other agreements and documents referred to in Section 1(e) and to perform
its obligations hereunder and thereunder.

 

iii.Such Holder understands that the Exchange Shares are being offered, sold,
issued and delivered to it in reliance upon specific provisions of federal and
applicable state securities laws, and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Holder set forth herein for purposes of qualifying for
exemptions from registration under the Securities Act and applicable state
securities laws.

 



 

 

 

iv.Such Holder is not acquiring the Exchange Shares as a result of any
advertisement, article, notice or other communication regarding the Exchange
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 

v.Such Holder, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Exchange Shares, and has so evaluated the merits and risks of such
investment. Such Holder is able to bear the economic risk of an investment in
the Exchange Shares and, at the present time, is able to afford a complete loss
of such investment.

 

vi.Such Holder acknowledges that the offer, sale, issuance and delivery of the
Exchange Shares to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 3(a)(9) thereof. Such Holder understands
that the Exchange Shares may be sold or transferred only in compliance with all
federal and applicable state securities laws.

 

vii.Such Holder understands that the Exchange Shares are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and such Holder is acquiring the Exchange Shares as principal for
its own account and not with a view to or for distributing or reselling such
Exchange Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Exchange Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Exchange
Shares in violation of the Securities Act or any applicable state securities law
(this representation and warranty not limiting such Holder’s right to sell the
Exchange Shares in compliance with applicable federal and state securities
laws). Such Holder is acquiring the Exchange Shares hereunder in the ordinary
course of its business.

 

viii.Such Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to such Holder’s Warrants free and clear of all
rights and Encumbrances (as defined below). Such Holder has full power and
authority to transfer and dispose of the Warrants to the Company free and clear
of any right or Encumbrance. Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any person to acquire all or any of the Warrants. As used herein,
“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future. The
Warrants set forth opposite such Holder’s name on Schedule A hereto constitutes
all of the Warrants owned or held of record or beneficially owned or held by
such Holder.

 



 

 

 

b.Company Representations and Warranties. The Company hereby represents and
warrants to the Holders:

 

i.The Exchange Shares have been duly authorized by all necessary corporate
action, and, when issued and delivered in accordance with the terms hereof, the
Exchange Shares shall be validly issued and outstanding, fully paid and
nonassessable, and, except as otherwise set forth herein, free and clear of all
liens, encumbrances and rights of refusal of any kind.

 

ii.This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

 

iii.The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange contemplated by this Agreement. Other than
the exchange of a Holder’s Warrants, the Company has not received and will not
receive any consideration from such Holder for the Exchange Shares to be issued
to such Holder pursuant to this Agreement.

 

iv.The Company has not, nor has any person acting on its behalf, directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the Exchange and the
issuance of the Exchange Shares pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act which would
prevent the Company from delivering the Exchange Shares to each Holder pursuant
to Section 3(a)(9) of the Securities Act, nor will the Company take any action
or steps that would cause the Exchange, issuance and delivery of the Exchange
Shares to be integrated with other offerings to the effect that the delivery of
the Exchange Shares to the Holders would be seen not to be exempt pursuant to
Section 3(a)(9) of the Securities Act.

 

v.For the purposes of Rule 144 of the Securities Act, the Company acknowledges
that the holding period of the Exchange Shares may be tacked onto the holding
period of the Warrants pursuant to Rule 144(d)(3)(ii).

 

3.Miscellaneous.

 

a.Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior and contemporaneous agreements and understandings,
both oral and written, between the Holders and the Company with respect to the
subject matter hereof.

 



 

 

 

b.Amendment. This Agreement may only be amended with the written consent of the
Holders and the Company.

 

c.Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Holders or the Company shall bind and inure to the benefit of
their respective successors and assigns.

 

d.Applicable Law; Consent to Jurisdiction. The validity, interpretation and
performance of this Agreement shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
Each of the parties hereby agrees that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. Each party hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

e.Counterparts. This Agreement may be executed in original or facsimile
counterparts, each of such counterparts shall for all purposes be deemed to be
an original, and all of such counterparts shall together constitute but one and
the same instrument.

 

f.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

g.No Commissions. Neither the Company nor any Holder has paid or given, or will
pay or give, to any person, any commission, fee or other remuneration, directly
or indirectly, in connection with the transactions contemplated by this
Agreement.

 

* * * * * * *

 



 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

  ALLIQUA, INC.       By:  /s/ Brian Posner   Name:  Brian Posner   Title:
 Chief Financial Officer

 

 

[Holder Signature Page To Follow]

 

 

 

 



[Company Signature Page to Warrant Exchange Agreement]

 





 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   Alexander Hasenfeld, Inc. Profit Sharing Plan       By: /s/ Nachum
Stein____________________   Name: Nachum Stein   Title: Trustee

 





  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        



 

 

[Company Signature Page to Warrant Exchange Agreement]

 





 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   American European Group______       By: /s/ Nachum Stein___________
  Name: Nachum Stein   Title: CEO

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        



 

 

 

[Company Signature Page to Warrant Exchange Agreement]

 



 

 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   American European Insurance Company       By: /s/ Nachum
Stein___________   Name: Nachum Stein   Title: CEO

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

 

 

[Company Signature Page to Warrant Exchange Agreement]

 



 

 

 



IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   Blue Wave Advisors, LLC_______       By: /s/ Nic
Lesmeister___________   Name: Nic Lesmeister   Title: VP

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

[Company Signature Page to Warrant Exchange Agreement]



 

 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   F&N Associates_____________       By: /s/ Nachum Stein_________  
Name: Nachum Stein   Title: GP

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

 

[Company Signature Page to Warrant Exchange Agreement]



 

 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   HSI Partnership_______________       By: /s/ Nachum Stein___________
  Name: Nachum Stein   Title: GP

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

 

[Company Signature Page to Warrant Exchange Agreement]





 

 

 



IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   ___________________________       By: /s/ Eddy Hsu_____________  
Name: Eddy Hsu   Title:

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        



 

 

[Company Signature Page to Warrant Exchange Agreement]

 



 

 

 



 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   John S. Lemak IRA Rollover________       By:_/s/ John S.
Lemak_____________   Name:   Title:

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

 

[Company Signature Page to Warrant Exchange Agreement]

 



 

 

 



IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   _______________________________       By:/s/ Joseph I. Kazarnovsky
_______   Name: Joseph I. Kazarnovsky   Title:

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

 

[Company Signature Page to Warrant Exchange Agreement]

 





 

 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:                                                                 By:/s/
Ralph Reider _______   Name: Ralph Reider   Title:

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

 

 

[Company Signature Page to Warrant Exchange Agreement]

 



 

 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   Sandor Capital Master Fund________       By:/s/ John S. Lemak
_____________   Name: John S. Lemak   Title: General Partner

 

  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        





 

 

[Company Signature Page to Warrant Exchange Agreement]



 

 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   /________________________________       By: /s/ Nachum
Stein________________   Name: Nachum Stein   Title:

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

 

[Company Signature Page to Warrant Exchange Agreement]

 



 

 

 



IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the undersigned as of the date first written above.

 

 

  HOLDER:   Palladium Capital Advisors, LLC______________       By: /s/ Joel
Padowitz________________________   Name: Joel Padowitz   Title: CEO

 



  WARRANT NUMBER:  E-                         NUMBER OF WARRANT SHARES:
______________   WARRANT NUMBER:  F-                         NUMBER OF WARRANT
SHARES: ______________        

 

 

 

[Company Signature Page to Warrant Exchange Agreement]  

 



 

 

 

 

SCHEDULE A

 

 

Name of Warrant Holder Warrant Number Number of Warrant Shares Number of
Exchange Shares Alexander Hasenfeld, Inc. Profit Sharing Plan E-1 3,657 731
Alexander Hasenfeld, Inc. Profit Sharing Plan F-1 3,657 731 American European
Group E-2 4,571 914 American European Group F-2 4,571 914 American European
Insurance Company E-3 22,857 4,571 American European Insurance Company F-3
22,857 4,571 Blue Wave Advisors LLC E-4 6,857 1,371 Blue Wave Advisors LLC F-4
6,857 1,371 F&N Associates E-5 914 183 F&N Associates F-5 914 183 HSI
Partnership E-6 4,571 914 HSI Partnership F-6 4,571 914 Eddy Hsu E-7 9,143 1,829
Eddy Hsu F-7 9,143 1,829 John S. Lemak IRA Rollover E-8 9,143 1,829 John S.
Lemak IRA Rollover F-8 9,143 1,829 Joseph I. Kazarnovsky E-9 11,429 2,286 Joseph
I. Kazarnovsky F-9 11,429 2,286 Ralph Reider E-10 11,429 2,286 Ralph Reider F-10
11,429 2,286 Sandor Capital Master Fund, L.P. E-11 22,857 4,571 Sandor Capital
Master Fund, L.P. F-11 22,857 4,571 Nachum Stein E-13 4,571 914 Nachum Stein
F-13 4,571 914 Palladium Capital Advisors, LLC E-14 10,423 2,085 Palladium
Capital Advisors, LLC F-14 10,423 2,085

 

 

 

 

 

 

[Company Signature Page to Warrant Exchange Agreement]  

 



 

 

 

 

